Citation Nr: 1712416	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  13-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for melanoma associated with chronic renal disease with transplant.

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.
 
3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right humeral fracture.

4.  Entitlement to an initial compensable disability rating for erectile dysfunction.

5.  Entitlement to a disability rating in excess of 10 percent for removal of the parathyroid and left side thyroid.  

6.  Entitlement to a disability rating in excess of 60 percent for peripheral arteriosclerosis with stenosis of the right leg. 

7.  Entitlement to a disability rating in excess of 20 percent for arteriosclerosis of the left leg. 

8.  Entitlement to a disability rating in excess of 30 percent for hypertensive heart disease.  

9.  Entitlement to a disability rating in excess of 60 percent for chronic renal disease with a transplant and a history of dialysis.  

10.  Entitlement to special monthly compensation based on housebound status.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

12.  Eligibility for Dependents' Educational Assistance under 38 U.S.C.A. chapter 35.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg of Veterans Help Group, LLC


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from August 1982 to November 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, November 2010, and September 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Board received notice that the Veteran passed away on April 2, 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010, 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Board received notification indicating that the Veteran is deceased.  The Board received notice on April 4, 2017 that the Veteran passed away on April 2, 2017, during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2-16).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion. See 38 U.S.C.A. § 5121A; 38 C.F.R. §§ 3.1010, 20.1302.  A request for substitution must be filed with the Agency of Original Jurisdiction (AOJ) not later than one year after the date of the appellant's death.  38 C.F.R. § 3.1010 (g)(5).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket. 38 C.F.R. §§ 20.1302 (a), 20.900(a)(2) (2016).


ORDER

Entitlement to service connection for melanoma associated with chronic renal disease with transplant is dismissed.

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus is dismissed.

Entitlement to an initial disability rating in excess of 10 percent for residuals of a right humeral fracture is dismissed.

Entitlement to an initial compensable disability rating for erectile dysfunction is dismissed.

Entitlement to a disability rating in excess of 10 percent for removal of the parathyroid and left side thyroid is dismissed.  

Entitlement to a disability rating in excess of 60 percent for peripheral arteriosclerosis with stenosis of the right leg is dismissed. 

Entitlement to a disability rating in excess of 20 percent for arteriosclerosis of the left leg is dismissed. 

Entitlement to a disability rating in excess of 30 percent for hypertensive heart disease is dismissed.  

Entitlement to a disability rating in excess of 60 percent for chronic renal disease with a transplant and a history of dialysis is dismissed.  

Entitlement to special monthly compensation based on housebound status is dismissed.  

Entitlement to TDIU is dismissed. 

Eligibility for Dependents' Educational Assistance under 38 U.S.C.A. chapter 35 is dismissed.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


